 Case 8:19-cr-00061-JVS Document 187 Filed 06/11/20 Page 1 of 3 Page ID #:2894



 1   H. Dean Steward SBN 85317
 2   107 Avenida Miramar, Ste. C
     San Clemente, CA 92672
 3   949-481-4900
 4   Fax: (949) 496-6753

 5   Attorney for Defendant
     MICHAEL J. AVENATTI
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES,                                 Case No. SA-CR-19-61-JVS
12
                 Plaintiff,                         RESPONSE TO GOVERNMENT
13                                                  OPPOSITION TO EX PARTE FOR
       vs.                                          ORDER RE: PRIVILEGE
14
   MICHAEL J. AVENATTI
15     Defendant.
16
17
18         In its opposition to the defense request for order re: attorney/client privilege
19
     (docket #186), the government does not recognize the fact that the Avenatti’s counsel,
20
21
     in all his pending cases, are expressly able to communicate with their client via Mr.

22   Manheimer, provided Mr. Avenatti is not receiving or sending the e-mail, and
23
     continues to have no access to internet enabled devices.
24
25         These communications, together with all drafts of documents and pleadings (i.e.

26   comments regarding the PSR in the Nike matter) prepared as part of his defense are
27
28

                                                -1-
 Case 8:19-cr-00061-JVS Document 187 Filed 06/11/20 Page 2 of 3 Page ID #:2895



 1   privileged. Likewise, all reports, articles, and research sent from Mr. Avenatti’s
 2
     counsel in his various legal matters are privileged.
 3
 4         None of the materials lose the protections of the privilege because Mr.

 5   Manheimer is needed to be used as a conduit or because such material may be found
 6
     on his computer or the computer given to Mr. Avenatti.
 7
 8         The privilege afforded the attorney/client relationship is sacrosanct and nothing

 9   about Mr. Avenatti’s custody/ home confinement abrogates the privilege.
10
           The defense continues to ask the Court to sign the proposed order.
11
12
13   Dated: 6-11-20                    /s./ H. Dean Steward
14
                                            H. Dean Steward
15
16                                          Counsel for Defendant
17                                          Michael J. Avenatti
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
 Case 8:19-cr-00061-JVS Document 187 Filed 06/11/20 Page 3 of 3 Page ID #:2896



 1   PROOF OF SERVICE
 2
     I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of age.
 3
 4   My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672.

 5         I am not a party to the above entitled action. I have caused, on 6-11-20, service
 6
     of the defendant’s:
 7
 8   RESPONSE TO GOVT OPPOSITION TO PRIVILEGE ORDER EX PARTE\

 9   On the following party, using the court’s ECF system:
10
11
12   AUSA’S Brett Sagel & Julian Andre
13
14
     I declare under penalty of perjury that the foregoing is true and correct.
15
16   Executed on 6-11-20
17   s/ H. Dean Steward
18
     H. Dean Steward
19
20
21
22
23
24
25
26
27
28

                                                -3-
